Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/26/2022 has been entered.
Status of the Claims
This is a non-final office action in response to the RCE filed on 5/26/2022. Claims 1, 3, and 10 have been amended.  Therefore, claims 1-10 are pending and addressed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to Claim 1, the specification does not describe the invention in sufficient detail to enable one of ordinary skill in the art to recognize that the inventor invented what is claimed. The test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter at the time of the invention. Claim 1 recites, “(vi) determine if the member has an active or inactive status in the online community; (vii) serve the second set of digital media assets to a display associated with the member if the member has an active status in the online community; and (viii) if the member has an active status in the online community, transmit code for a chat type window to the display associated with the user, and transmit code for the chat type window to the display associated with the member.”  Applicant points to paragraph 0017 for this amendment and quotes part of the paragraph.  Based on the quoted passage, it seems that the applicant meant par. 0117 and not par. 0017. Par 0117 states, “FIG. 21 illustrates a screen having a "chat type" window 2102 relating to an experience in which case the user can communicate with other users of the same experience. One advantage of this embodiment is that the users can share their comments on that experience with each other in either an anonymous or non-anonymous format. In another embodiment, users can simultaneously log on to an experience in a customized format. In this embodiment, the users can communicate with each other through a chat type window, e-mail, instant messenger, or other communication mechanism to discuss their emotional experience and put themselves into the story or the narrative experience. Such communication may allow users with higher social tendencies to have an enhanced experience and be more receptive to the sponsor's involvement as a result.” This paragraph discusses a user communicating with other users about their experience.  However, this paragraph does not discuss the transmitting of a code for a chat type window to both the user and the member IF the member has an active status in the online community.  This paragraph also does not explain the serving of the second set of digital media assets, that was selected based on the updated user profile associated with the user, to the member IF the member has an active statue in the online community.  The status of a user is discussed in par. 0084 which states, “The user 501 may participate in an online community system 521 in which the server 590 sends the user ID 520 to the online community system and receives lists of community user attributes 515 and active vs. inactive status 517. In this way, the server 590 may determine which users are online and which users may be able to share a personalized digital asset experience.”  This paragraph states that a user can have an active or inactive status, but the status is not correlated to serving a second set of digital media assets to the member IF the member has an active status.  The combination of these paragraphs and the rest of the specification do not explain the transmitting of a code for a chat type window to both the user and the member IF the member has an active status in the online community and does not explain the serving of the second set of digital media assets, that was selected based on the updated user profile associated with the user, to the member IF the member has an active statue in the online community.  Therefore, it appears Applicant did not have possession of these claim limitations at the time of the invention. 
Claims 2-10 depend on claim 1 and are also rejected under 35 U.S.C. §112(a) as failing to comply with the written description requirement based on such claim dependency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
 
Claims 1-10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tsai (WO 200108020), in view of Landress (P. G. Pub. No. 2003/0191816).

Regarding claim 1, Tsai teaches
a system for presenting a customized experience to a user based on social network information reflecting the user's affinities, the system comprising (p. 4 line 21 - p. 5 line 8):
a digital asset repository storing a plurality of digital media assets (p. 35, lines 6-7, "Multimedia content [plurality of digital media assets} embedded in the messages has to be filtered or separated and then delivered as links to the storage [digital asset repository] in the system [server].");
a user profile database storing a user profile including one or more user attributes associated with the user (p. 55 explains all of the information that is stored about a user and then p. 55 line 21 states, "This information is stored in a database." P. 39, lines 5-9, "Registered users can have focus and profile. Focus is the filter which acts as a discriminator to limit the content which is presented to the user by the system. Profile is a set of attributes characterizing the user. Focus and profile are defined by the user, according to the degree of specificity which that particular user desires to declare. For convenience, the system permits the user to declare their focus and profile in the context of categories established by the system." See also p. 45, lines 5-10. Since the system keeps a profile and focus for each member, it has a user profile repository.); said server programmed to:
(i) select from the digital asset repository, based on the user profile associated with the user, a first set of digital media assets to serve via a network to the user (p. 30, lines 15-20, "Thus it will be seen that an advertisement must first be posted to the right VC(s), and then it must be matched with the right users. Normally the advertisements [a first set of digital media assets] will be posted into one or more VC's and then retrieved and viewed by selected members of the VC(s). The entry points of any advertisement will be recorded as one of its attributes. To schedule the delivery of advertisements, for any given user, the system may show the most relevant advertisements (i .e. those explicitly entered into the current VC) first." Since advertisements are matched to the right users that are members of the VC, they are selected based on the user profile of the user since the profile of the user shows that the user is a member of the VC. See also p. 31 lines 1-5.);
(ii) receive an online community attribute associated with the user, said online community attribute indicative of an affinity of the user and based on the user's interaction with a member of an online community (p. 24, lines 20-22, "As a solution to this problem, the system permits the user to set up reject/enemy [receive social network attribute associated with the user] and friend lists [affinity of the user since it is a friend, and it is based on a user's interaction with a member of an online community since the member are part of a given VC and are interacting with each other through chat sessions] so that social interaction can be tracked and brief notes recorded about the relationship and activities (e.g., summaries of chat sessions).");
(iii) receive a user interaction attribute associated with the user, said user interaction attribute indicative of an affinity of the user and based on the user's interaction with the first set of digital media assets (p. 30, lines 7-11 ,"In the above example, the ideal user is depicted as someone having an active interest [affinity of the user] in buying cars, which is evident from the fact that the user clicked [interactions] 5% of the car ads [first set of digital media assets] presented to that user in the past 60 days." See also p. 31, lines 25-27.);
(iv) update the user profile associated with the user based on the received online community attribute and the received user interaction attribute (P. 12, lines 5-7, "Possible per-VC profile can include professional/amateur, level of experience, member since, past position, current position, credits, expert status, contribution level, and many other VC-specific attributes." P. 12, line 26 - p. 13, line 1, "Record, on the other hand, is an action to deposit new (or update existing) attributes into the user's profile that may be useful later." p. 14, lines 23-25, "Some attributes are earned (e.g., expert status awarded by the system as a result of peer reviews [online community attribute]) and some attributes are recorded as part of an action list. These attributes can be categorized into either state (i .e. earned) or status (i.e., recorded) attributes." Since p. 12 explains that "record" can also mean "update existing", the recording of p. 14 is an update to the user profile.); and
(v) select from the digital asset repository, based on the updated user profile associated with the user, a second set of digital media assets to serve via the network to the user (p. 39, line 21 - p. 40, line 2, "An active posting has profile, focus and content. More particularly, an active posting has the information which is to be passed (i . e ., the advertising message, or "content"), a tag (or "profile") which sets forth some attributes associated with that information, and another tag (or "focus") which sets forth a filter to limit whom the advertisement should be shown to. This profile and focus is then used by the system to determine which users should be shown the active posting (i.e. ., the advertisement). In particular, the profile and focus of the active posting is compared with the focus and profile of different users: where the profile and focus of the active posting "crossmatches" the focus and profile of a given user, the active posting will be displayed to that user. Passive postings are typically things like advertisements or polls, etc." See also p. 48, lines 1-9 and lines 24-27 and p. 49, lines 1-7.)
wherein the second set of digital media assets are selected using a correlation algorithm (based on [0100] of the specification, the correlation algorithm just matching elements.  P. 39 line 27 - p. 40 line 2, "where the profile and focus of the active posting "crossmatches" the focus and profile of a given user, the active posting will be displayed to that user. Passive postings are typically things like advertisements or polls, etc.");
(vi) determine if the member has an active or inactive status in the online community (p. 16, lines 17-19, "Whenever a registered user enters a VC, their avatar may show up on one or more other member's screens, e.g., members who are waiting for friends or some specific fellow members to chat, talk or play games with."  when an registered user enters a VC, the registered user or member has an active status.);
(vii) serve the second set of digital media assets to a display associated with the member if the member has an active status in the online community (p. 39 lines 14-20, " A passive posting has both profile and content. In other words, a passive posting has the information which is to be passed (i . e., the "content") and a tag (or "profile") which sets forth some attributes associated with that information. This profile is then used by the system to determine which users should be shown the passive posting. In particular, the profile of the passive posting is compared with the focus of different users: where the profile of the passive posting "matches" the focus of a given user, the passive posting will be displayed to that user. Passive postings are typically things like news postings, calendar event postings, etc." This is done when the member has an active status since the member is part of the VC on which the postings are displayed.); and
(viii) if the member has an active status in the online community, transmit code for a chat type window to the display associated with the user, and transmit code for the chat type window to the display associated with the member (p. 16 lines 17-21, "Whenever a registered user enters a VC, their avatar may show up on one or more other member's screens, e.g., members who are waiting for friends or some specific fellow members to chat, talk or play games with . By recognizing a specific avatar, friends may "hello" each other, engage in chat or perform other social functions."), 
wherein the chat type window allows the user and the member to communicate regarding the second set of digital media assets (p. 14 line 14-18, "An Intellectual Property ("IP") lawyer in the United States, who understands English and French, wishes to learn more about IP-related laws and regulations in Germany. This user can set their focus accordingly in the IP Law VC, so that they can start reading all postings in either French or English coming from Germany on a daily basis ; the user can also chat or talk with IP lawyers from Germany currently roaming in the same VC who understand French and/or English." IP Law is second set of digital media assets that is displayed to both the user and the member which are active members of the IP Law VC.).
Even though Tsai implies that the server is coupled to the digital asset repository and the user profile database since the system of Tsai stores multimedia content and stores information about a user, however, it does not specifically state that.
However, Landress teaches
and a server coupled to the digital asset repository and the user profile database (Fig. 1 shows #10 [server] coupled to #22 "Ad/Sponsor content" [digital asset repository] and coupled to "Membership/transaction data" [user profile repository], and [0064].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsai with the system of Landress by adding a server coupled to the digital asset repository and the user profile repository, as taught by Landress, since Tsai already implies this claim limitation and in order to serve, track, and optimize the placement of advertising (Landress, [0014]).

Regarding claim 2, Tsai teaches all of the claimed features as discussed above.  Tsai does not explicitly teach
the system of claim 1 wherein the digital asset repository is a computer readable storage medium.
However, Landress teaches
the system of claim 1 wherein the digital asset repository is a computer readable storage medium ([0075] "Alternatively, advertisement content may be loaded into the database from a storage medium such as a CD-ROM, DVD-ROM, floppy disk, etc., or via a modem, satellite reception, or other remote link.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsai with the system of Landress by adding wherein the digital asset repository is a computer readable storage medium, as taught by Landress, since Tsai already teaches a digital asset repository but not specifically a computer readable storage medium, and in order to serve, track, and optimize the placement of advertising (Landress, [0014]).

Regarding claim 3, Tsai teaches all of the claimed features as discussed above.  Tsai does not explicitly teach
the system of claim 1 wherein the server utilizes a script to access the user profile database.
However, Landress teaches
the system of claim 1 wherein the server utilizes a script to access the user profile database ([0064] "Personalization of communications is accomplished through a personalization software application module 26 hosted within processor 12. In a preferred embodiment, the personalization module 26 includes a multimedia workshop-type software program [script] residing in the host site processor [server]12. The personalization module 26 allows publishers and users to personalize (customize) the electronic communications through various software techniques as will be described in more detail below, some as simple as text insertion up to more complicated methods such as melding or morphing. Additionally, the personalization module 26 receives requests from users, publishers and authors from their respective remote terminals; accesses creative content database 20, ad information and materials database 22, and membership and transaction database 24 (described below).").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsai with the system of Landress by adding wherein the server utilizes a script to access the user profile database, as taught by Landress, since Tsai already teaches a user profile database, and in order to serve, track, and optimize the placement of advertising (Landress, [0014]).

Regarding claim 4, Tsai teaches
the system of claim 1 wherein one of the digital asset repository and the user profile database comprises a relational database (p. 55 explains the relational databases since it explains that the profile and focus of User X [user profile] and matched to the profile and focus of Posting 4 [digital media asset].).

Regarding claim 5, Tsai teaches
the system of claim 4 wherein both of the digital asset repository and the user profile database comprises a relational database (p. 55 explains the relational databases since it explains that the profile and focus of User X [user profile] and matched to the profile and focus of Posting 4 [digital media asset].).

Regarding claim 6, Tsai teaches
the system of claim 1 wherein the server is further programmed to transmit the first set of digital media assets to the user (p. 30, lines 15-18, "Thus it will be seen that an advertisement must first be posted to the right VC(s), and then it must be matched with the right users. Normally the advertisements will be posted into one or more VC's and then retrieved and viewed by selected members of the VC(s). The entry points of any advertisement will be recorded as one of its attributes.").

Regarding claim 7, Tsai teaches
the system of claim 1 wherein the server is further programmed to transmit the second set of digital media assets to the user via a network (p. 30, lines 19-22, "To schedule the delivery of advertisements, for any given user, the system may show the most relevant advertisements (i .e. those explicitly entered into the current VC) first. When these are exhausted, the advertisements explicitly entered in the immediate parent VC(s) are retrieved and displayed.").

Regarding claim 8, Tsai teaches all of the claimed features as discussed above.  Tsai does not explicitly teach
the system of claim 1 wherein the server is a central server comprising processing resources to select the second set of digital media assets.However, Landress teaches
the system of claim 1 wherein the server is a central server comprising processing resources to select the second set of digital media assets ([0055] "Referring now to FIG. 1, the system of the present invention is generally indicated as system 10. The system includes a media channel powered by the application platform of the invention, the media channel having a host site as a user interface and which is hosted at a processor [processing resources] or server farm 12 [central server] remotely accessible by a plurality of user terminals 14 via a communication network 16." [0119] "Additionally, the system has the ability to leverage and compile demographic and psychographic data (obtained primarily via click-stream) from user interaction with the host site to offer a meaningful value proposition to its advertising, promotional, sponsorship and e-commerce partners and clients. In other words, user profiles are preferably established for repeat visitors by recognizing and storing information about the features, communication content, advertising links, etc. selected or “clicked on" by each user. Captured user profile information and information relating to a user's behavior patterns and preferences obtained in this manner are stored in the database 22 shown in FIG. 1. The more a user interacts with the host site, and the more times a user returns to the host site, the more data can be gathered about the user. The collected information can then be used to target future advertisements [select the second set of digital media assets], features and contents towards users' tastes and inclinations, and to provide feedback to advertisers regarding their offerings.").
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Tsai with the system of Landress by adding wherein the server is a central server comprising processing resources to select the second set of digital media assets, as taught by Landress, since Tsai already teaches having a system that selects digital media assets, and in order to serve, track, and optimize the placement of advertising (Landress, [0014]).

Regarding claim 9, Tsai teaches
the system of claim 8 wherein the server is further programmed to select the second set of digital media assets to focus the experience of the user (p. 39, line 21 - p. 40, line 2, "An active posting has profile, focus and content. More particularly, an active posting has the information which is to be passed (i . e ., the advertising message, or "content"), a tag (or "profile") which sets forth some attributes associated with that information, and another tag (or "focus") which sets forth a filter to limit whom the advertisement should be shown to. This profile and focus is then used by the system to determine which users should be shown the active posting (i.e. ., the advertisement). In particular, the profile and focus of the active posting is compared with the focus and profile of different users: where the profile and focus of the active posting "crossmatches" the focus and profile of a given user, the active posting will be displayed to that user. Passive postings are typically things like advertisements or polls, etc." See also p. 48, lines 1-9 and lines 24-27, p. 49, lines 1-7, and p. 61, lines 6-9, "This invention not only makes an on-line experience more productive and rewarding [focus the experience of the user], but also helps users learn and understand each other better, even though they may be coming from different geographical locations, speaking different languages, and from different cultural backgrounds.").).

Regarding claim 10, Tsai does not explicitly teach
the system of claim 1 wherein the second set of digital media assets is captured by a device associated with the user.
However, Landress teaches
the system of claim 1 wherein the second set of digital media assets is captured by a device associated with the user ([0079] "A significant feature of the present system is that it allows end-users to modify their communications through a variety of customization methods, including: multiple-choice or open-choice written and audio text replacement or alteration of scripted dialogue rewritten directly into the content; phone-in audio text alterations to replace some or all of the pre-scripted dialogue's nouns, verbs, adjectives, adverbs, pronouns or proverbs; on-site pre-recorded audio alterations; text, dialogue or audio sent as an attachment file via e-mail; mail-in or fax-in audio; typed or handwritten text replacements, e.g. signatures; multi-lingual dubbing. Once in hand, the system of the present invention is capable of digitally combining such user-provided audio and visual content with the original communication in a manner and using various technologies such as those discussed below." See also [0108].).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the functions of the second set of digital media assets of Tsai by adding wherein the second set of digital media assets is captured by a device associated with the user, as taught by Landress, in order to customized the digital assets. (Landress, [0079).
Response to Argument
The 112(a) rejections on claims 3 and 10 are withdrawn since the limitations are no longer in the claims.
The 101 rejections have been withdrawn since the newly added limitations in claim 1 integrate the abstract idea into a practical application by applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
With regards to the 103 rejection, Applicant states, on page 9, that neither Tsai, Landress, or Pickover teach the amended claim language but does not provide any arguments or explanation as to why these references do not teach the amended claim language. Examiner has updated the 103 rejection by incorporating the amended claim language. Therefore, the Examiner is not persuaded.
Relevant Prior Art
The following references are prior art references made of record and not relied upon but considered pertinent to Applicant’s disclosure:
Balani (WO2003/001825) discusses online/offline status and chat options to discuss a venue event.
Maehiro (JP 2003050771) discusses using a messenger as a communication tool for accessing the message server group, monitoring the connection status of member users to the server group, and exchanging messages in real time between two online users and when the user performs an operation of determining the cursor on the chat command button, the messenger activates a chat application for accessing the message server group and performing the chat.
Salomaki (PG Pub 2003/0065788) discusses an instant messaging services provide end users with a means for fast, interactive, primarily textual communication. The usefulness of instant messaging is greatly enhanced by the addition of services that track the online status and availability of a user's chat partner or "friend" and notify the user of changes in that status or availability. This type of service is called a "presence service". In general, presence is considered to include various dynamic information about a user or client connected to the instant messaging service via various means. Examples of this information are reachability, availability and location of the communicating user. The combination of instant messaging and presence service is called instant messaging and presence service (IMPS). Although this type of service has been available to wired Internet users, the interoperability between wired and mobile users has not been achieved.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIE P. BRADY whose telephone number is (571)272-4855. The examiner can normally be reached Tues-Thurs 6:00 - 2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571)270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIE P BRADY/Primary Examiner, Art Unit 3621